     2:20-cv-04332-RMG         Date Filed 05/25/21      Entry Number 27        Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


EmeryAllen, LLC,                    )
                                    )                       Case No. 2:20-cv-4332-RMG
              Plaintiff,            )
                                    )
      v.                            )
                                    )
MaxLite Inc.,                       )                       ORDER AND OPINION
                                    )
              Defendant.            )
                                    )
____________________________________)

       Before the Court is Defendant’s motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(2),

12(b)(3), and 12(b)(6) (Dkt. No. 20). For the reasons set forth below, the Court grants in part the

motion and dismisses this action for improper venue.

                                          Background

       Plaintiff EmeryAllen, LLC alleges that it is organized and exists under the laws of South

Carolina and has a principal place of business in Mount Pleasant, South Carolina. (Dkt. No. 17 ¶

2). Plaintiff alleges Defendant MaxLite Inc. is organized and exists under the laws of the State of

New York and has a principal place of business in West Caldwell, New Jersey. (Id.¶ 3). 1 Sometime

in 2016, Defendant allegedly requested a meeting with Plaintiff to determine if Plaintiff could

supply its “JA8-compliant miniature lamp” to Defendant under a private label supply arrangement.

(Id. ¶ 30). The miniature lamp is a commercial embodiment of the inventions claimed under

Plaintiff’s Asserted Patents. (Id. ¶ 21). The parties entered into a Non-Disclosure Agreement

(“NDA”). (Id. ¶ 31). Though the Amended Complaint is not clear on this point, it appears



1
 In its motion to dismiss, Defendant asserts that it is organized under the laws of the New Jersey,
not New York. (Dkt. No. 20-1 at 3).
                                                1
     2:20-cv-04332-RMG         Date Filed 05/25/21      Entry Number 27        Page 2 of 12




undisputed from the parties’ respective briefing that these discussions did not result in Plaintiff

selling Defendant any product and were generally conducted, over the course of five months, via

email. See (Dkt. No. 20-1 at 5-7); (Dkt. No. 20-4). Plaintiff alleges that “Defendant [then]

developed its Accused Product based on confidential information provided by [Plaintiff] under the

NDA, including information regarding the size and shape of the EmeryAllen product.” (Dkt. No.

17 ¶ 33).

       Plaintiff brings five causes of action: (1) Patent Infringement; (2) Breach of Contract; (3)

Breach of Contract Accompanied by a Fraudulent Act; (4) Violation of South Carolina Unfair

Trade Practices Act; and (5) Unjust Enrichment.

       Defendant moves to dismiss the Amended Complaint for improper venue, lack of personal

jurisdiction, and failure to state a claim pursuant to Federal Rules of Civil Procedure 12(b)(2),

12(b)(3) and 12(b)(6). (Dkt. No. 20). If the Court finds venue improper in South Carolina,

Defendant requests that the action be dismissed or transferred to the District of New Jersey.

Plaintiff opposes. (Dkt. No. 23). Defendant filed a reply. (Dkt. No. 26).

       Defendant’s motion is fully briefed and ripe for disposition.

                                            Legal Standard

       Under Rule 12(b)(3) of the Federal Rules of Civil Procedure, parties are permitted to file

motions to dismiss for improper venue. Fed. R. Civ. P. 12(b)(3); Pee Dee Health Care, P.A. v.

Sanford, 509 F.3d 204, 209 (4th Cir. 2007). To grant a motion under Rule 12(b)(3), the court must

find that venue is improper. See Fed. R. Civ. P. 12(b)(3). “‘When a defendant objects to venue

under Rule 12(b)(3), the plaintiff bears the burden of establishing that venue is proper.’”

Ameristone Tile, LLC v. Ceramic Consulting Corp., Inc., 966 F.Supp.2d 604, 616 (D.S.C. 2013)

(brackets omitted) (quoting Butler v. Ford Motor Co., 724 F.Supp.2d 575, 586 (D.S.C. 2010)).



                                                2
     2:20-cv-04332-RMG          Date Filed 05/25/21       Entry Number 27         Page 3 of 12




However, the plaintiff is required “to make only a prima facie showing of proper venue in order

to survive a motion to dismiss.” Aggarao v. MOL Ship Mgmt. Co., Ltd., 675 F.3d 355, 366 (4th

Cir. 2012) (citing Mitrano v. Hawes, 377 F.3d 402, 405 (4th Cir. 2004)). “In assessing whether

there has been a prima facie venue showing, [the court] view[s] the facts in the light most favorable

to the plaintiff.” Id. (citing Global Seafood Inc. v. Bantry Bay Mussels Ltd., 659 F.3d 221, 224 (2d

Cir. 2011)). Moreover, “[o]n a motion to dismiss under Rule 12(b)(3), the court is permitted to

consider evidence outside the pleadings.” Id. at 365-66 (citing Sucampo Pharm., Inc. v. Astellas

Pharma, Inc., 471 F.3d 544, 550 (4th Cir. 2006)).

       A case filed in an improper venue must be dismissed, or, if it is in the interest of justice,

transferred to a district in which it could have been brought. 28 U.S.C. § 1406(a). Under the general

venue statute, a civil action may be brought, and venue is proper, in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located;

       (2) a judicial district in which a substantial part of the events or omissions giving
       rise to the claim occurred, or a substantial part of property that is the subject of the
       action is situated; or

       (3) if there is no district in which an action may otherwise be brought as provided
       in this section, any judicial district in which any defendant is subject to the court's
       personal jurisdiction with respect to such action


28 U.S.C. § 1391(b).

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the complaint fails “to state a claim upon which relief can be granted.” A motion to dismiss tests

the legal sufficiency of the complaint and “does not resolve contests surrounding the facts, the

merits of the claim, or the applicability of defenses. Our inquiry then is limited to whether the

allegations constitute a short and plain statement of the claim showing that the pleader is entitled



                                                  3
     2:20-cv-04332-RMG           Date Filed 05/25/21        Entry Number 27         Page 4 of 12




to relief.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992) (internal quotation

marks and citation omitted). On a Rule 12(b)(6) motion, the Court is obligated to “assume the truth

of all facts alleged in the complaint and the existence of any fact that can be proved, consistent

with the complaint’s allegations.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175,

180 (4th Cir. 2000). Although the Court must accept the facts in a light most favorable to the

plaintiff, the Court “need not accept as true unwarranted inferences, unreasonable conclusions, or

arguments.” Id. Generally, to survive a motion to dismiss the complaint must provide enough facts

to “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Fed. R. Civ. P. 8(a)(2).

Although the requirement of plausibility does not impose a probability requirement at this stage,

the complaint must show more than a “sheer possibility that a defendant has acted unlawfully.”

Iqbal, 556 U.S. at 678. A complaint has “facial plausibility” where the pleading “allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

                                                  Discussion

            a) Propriety of Venue — Plaintiff’s Patent Claim

        The proper venue for this action is “the judicial district where the defendant resides, or

where the defendant has committed acts of infringement and has a regular and established place

of business.” 28 U.S.C. § 1400(b). It is undisputed that Defendant does not reside in South

Carolina. Viewing all facts in a light most favorable to Plaintiff, Defendant appears to have sold

allegedly infringing products in South Carolina. See (Dkt. No. 23-5) (receipt of an order for the

Accused Product shipped from LED Lowcountry, LLC, Bluffton, SC to Plaintiff); (Dkt. No. 23-

8) (shipping invoice of Defendant to LED Lowcountry, LLC, Bluffton, SC). South Carolina,

therefore, is a proper venue for this action if and only if Defendant has “a regular and established



                                                   4
     2:20-cv-04332-RMG         Date Filed 05/25/21      Entry Number 27         Page 5 of 12




place of business” in South Carolina. For purposes of patent litigation venue, a corporation has a

“regular and established place of business” where it “does its business ... through a permanent and

continuous presence.” In re Cordis Corp., 769 F.2d 733, 737 (Fed. Cir. 1985).

       Plaintiff argues Defendant has a “regular and established place of business” in South

Carolina because (1) Defendant has two employees located in South Carolina, one of whose sales

territory includes South Carolina, (2) South Carolina is a sales territory for Defendant, (3)

Defendant admits that roughly “2% of its revenues” come from sales originating in South Carolina,

(4) Defendant, as a wholesaler distributor, sells products to “various businesses, distributors and

merchants” in South Carolina, and (5) Defendant signed an NDA that is governed by South

Carolina law. (Dkt. No. 23 at 3-6). Defendant responds with sworn statements that (1) it neither

leases nor owns business premises of any type in South Carolina, (2) that it does not maintain a

South Carolina telephone number or bank account, and (3) that while one employee works

remotely for the company from his home in South Carolina, he does not make sales, maintain

inventory, or interact with customers in South Carolina. (Dkt. No. 20-1 at 11-12).

       Plaintiff fails to meet its burden to show venue for its patent claim is proper in South

Carolina. The “identity of [Defendant’s] South Carolina customers, and the volume of its sales to

South Carolina customers, are not relevant to the § 1400(b) venue analysis.” Hand Held Products,

Inc. v. Code Corp., 265 F. Supp. 3d 640, 645 (D.S.C. 2017); see Flexible Techs., Inc. v. Sharkninja

Operating LLC, No. 8:17-cv-00117-DCC, 2018 U.S. Dist. Lexis 35520, at *10 (D.S.C. Feb. 14,

2018) (“The mere fact that a domestic company ‘does business’ in a particular state is not enough

to satisfy the ‘regular and established place of business’ requirement under the venue statute.”),

report and recommendation adopted, 2018 U.S. Dist. Lexis 35040, (D.S.C. Mar. 5, 2018)

(transferring case); Mastantuono v. Jacobsen Mfg. Co., 184 F. Supp. 178, 180 (S.D.N.Y. 1960);



                                                5
     2:20-cv-04332-RMG           Date Filed 05/25/21      Entry Number 27        Page 6 of 12




American Cyanamid Co. v. Nopco Chemical Co., 388 F.2d 818 (4th Cir. 1968). The presence of

third parties distributing Defendant’s products also is irrelevant. Code Corp., 265 F.3d at 645. The

most relevant allegation to support proper venue is that Defendant has one employee who resides

in South Carolina. In Cordis, the defendant had two sales representatives resident in Minnesota,

who continuously maintained inventory in Minnesota, and utilized a Minnesota secretarial service

to provide them with office support. 769 F.2d at 736–37. Here, by contrast, Defendant simply has

one employee living in South Carolina. 2 That is insufficient to qualify as a “regular and established

place of business.” See Univ. of Ill. Found. v. Channel Master Corp., 382 F.2d 514, 516 (7th Cir.

1967) (single sales representative without office space and without inventory is insufficient under

§ 1400(b)). “Indeed, that [Defendant] is not even licensed to do business in South Carolina is

practically dispositive in determining that [Defendant] does not conduct business in South Carolina

through a ‘permanent and continuous presence.’” Code Corp., 265 F. Supp. at 646. The Court

therefore concludes that South Carolina is an improper venue for Plaintiff’s patent infringement

claim.

            b) Propriety of Venue — Plaintiff’s State Law Claims

         To begin, Plaintiff bears the burden to establish that venue is proper as to each claim and

as to each defendant. Magic Toyota, Inc. v. Southeast Toyota Distributors, Inc., 784 F. Supp. 306,



2
 In its opening brief, Defendant asserted it had one employee “who works remotely, that resides
in South Carolina. This employee works out of his home. MaxLite, Inc. pays no fees related to the
maintenance or upkeep of this employee’s residence.” Defendant also asserted it had “one regional
salesman, who is an employee, and whose territory includes South Carolina. This regional
salesman lives in North Carolina.” (Dkt. No. 20-2 at 2). In opposition, Plaintiff attached
screenshots from LinkedIn—a professional networking website—indicating both employees self-
identified as living in South Carolina. (Dkt. No. 23-2). In its reply, however, Defendant attached
an affidavit from Stephen Entrekin, one of the above noted employees. Entrekin affirms that
before beginning to work for Defendant in 2018, Entrekin lived in South Carolina, but that since
then he has lived continuously in New Jersey. (Dkt. No. 26-1). The Court therefore assumes, in
deciding Defendant’s motion, that only one of Defendant’s employees lives in South Carolina.
                                                  6
     2:20-cv-04332-RMG          Date Filed 05/25/21       Entry Number 27         Page 7 of 12




316 (D.S.C. 1992). Plaintiff argues that § 1931(b)(1) and (b)(2) both support venue. The pertinent

law provides:

       (b) Venue in general. A civil action may be brought in —

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located;

       (2) a judicial district in which a substantial part of the events or omissions giving
       rise to the claim occurred, or a substantial part of property that is the subject of the
       action is situated;

       ...

       (c) Residency. For all venue purposes —

       ...

       (2) an entity with the capacity to sue and be sued in its common name under
       applicable law, whether or not incorporated, shall be deemed to reside, if a
       defendant, in any judicial district in which such defendant is subject to the court’s
       personal jurisdiction with respect to the civil action in question and, if a plaintiff,
       only in the judicial district in which it maintains its principal place of business


28 U.S.C. § 1391.

       As it concerns § 1391(b)(1), the Court rejects Plaintiff’s argument that Defendant “resides”

in South Carolina. (Dkt. No. 23 at 23-28). As noted above, Defendant is incorporated and

headquartered in New Jersey and is not a citizen of South Carolina. No party disputes this.

Further, while Plaintiff details various contacts Defendant has with South Carolina, Plaintiff’s state

law claims do not arise out of those contacts. Accordingly, venue is not proper under § 1391(b)(1).

See, e.g., Sharkninja, 2018 U.S. Dist. Lexis 35520, at *13; Jarrett v. North Carolina, 868 F. Supp.

155, 159 (D.S.C. 1994) (noting § 1391 ties the “test for venue with the standard for establishing

personal jurisdiction” and finding venue improper as a single act, namely “the receipt in South




                                                  7
     2:20-cv-04332-RMG          Date Filed 05/25/21      Entry Number 27        Page 8 of 12




Carolina of information sent by Defendants from North Carolina[,] cannot establish personal

jurisdiction over Defendants . . . or proper venue”). The Court now turns to § 1391(b)(2).

       In considering § 1391(b)(2), venue will be proper only if a substantial part of the events

giving rise to Plaintiff's state law claims occurred in South Carolina, or if a substantial part of

property that is the subject of the action is situated in South Carolina. "The test for determining

venue [under § 1391(b)] is not the defendant's 'contacts' with a particular district, but rather the

location of those 'events or omissions giving rise to the claim.'" Cottman Transmission Sys., Inc.

v. Martino, 36 F.3d 291, 294 (3d Cir. 1994); see also Zike, LLC v. Catalfumo, No. 6:11-1841-

TMC, 2012 U.S. Dist. LEXIS 192169, at *3 (D.S.C. Feb. 29, 2012) ("'The statutory standard for

venue focuses not on whether a defendant has made a deliberate contact—a factor in the analysis

of personal jurisdiction—but on the location where events occurred.'" (quoting MTGLQ Inv'rs,

L.P. v. Guire, 286 F. Supp. 2d 561, 565 (D. Md. 2003)). In general, "in determining whether events

or omissions are sufficiently substantial to support venue under the amended statute, a court should

not focus only on those matters that are in dispute or that directly led to the filing of the action.

Rather, it should review 'the entire sequence of events underlying the claim.'" Mitrano v. Hawes,

377 F.3d 402, 405 (4th Cir. 2004) (internal citation omitted).

       Here, Defendant “reached” into South Carolina via email to discuss purchasing product

from Plaintiff. The parties executed an NDA governed by South Carolina law, but which lacked

a venue provision. (Dkt. No. 17-6 at 3). The parties exchanged emails over the course of five

months regarding Defendant purchasing product from Plaintiff—culminating in Defendant buying

nothing. (Dkt. No. 20-4). During these conversations, none of Defendant’s employees is alleged

to have visited South Carolina. Then, in New Jersey and China, Defendant allegedly breached the

NDA and used information obtained via these exchanges to select a Chinese manufacturer which



                                                 8
     2:20-cv-04332-RMG         Date Filed 05/25/21      Entry Number 27        Page 9 of 12




produced the Accused Product in China. (Dkt. No. 20-1 at 7, 21). The Accused Product was sold

by Defendant to independent businesses, including some in South Carolina. The Accused Product

is allegedly still manufactured in China and sold in South Carolina and in other locations.

       Pursuant to § 1391(a)(2), venue in this case is improper in South Carolina as a substantial

part of the events giving rise to the claims alleged in the Amended Complaint did not take place

here. By way of comparison, this Court determined that venue was proper in South Carolina in a

breach of contract case where an out-of-state company negotiated a franchise agreement with

a South Carolina company and the out-of-state company subsequently failed to make monthly

payments and submitted false sales figures to the South Carolina corporation. ARCpoint Franchise

Grp., LLC v. Blue Eyed Bull Inv. Corp., C/A No. 6:18-cv-00235-AMQ, 2018 U.S. Dist. LEXIS

101528, at *7 (D.S.C. June 13, 2018). Conversely, in Industry Services Group v. Kensington, the

Court found that a general assertion that an out-of-state defendant conducted business with

South Carolina customers and occasionally traveled to this state was insufficient to establish

venue—the allegations failing to show a substantial part of the events or omissions giving rise

to a claim for breach of a non-compete agreement occurred in the state. Indus. Servs. Grp. v.

Kensington, C/A No. 3:17-cv-02286-DCC, 2018 U.S. Dist. LEXIS 132699, at *5 (D.S.C. July 23,

2018), report and recommendation adopted, 2018 U.S. Dist. LEXIS 132264 (D.S.C. Aug. 7,

2018). Likewise, in Sharkninja, a case closely analogous to the matter here, the Court found venue

was improper over the plaintiff’s breach of contract and trade secret appropriation claims.

       In Sharkninja, the plaintiff was a Delaware corporation with its principle place of business

in South Carolina. The defendant was a Delaware corporation with its principal place of business

in Massachusetts. The parties did not dispute that the defendant sold the allegedly infringing

products in South Carolina. Pertinently, the plaintiff alleged that defendant misappropriated



                                                9
    2:20-cv-04332-RMG           Date Filed 05/25/21       Entry Number 27         Page 10 of 12




plaintiff’s trade secrets when it visited plaintiff’s South Carolina facility and through numerous

emails sent from plaintiff to defendant. The court found, however, that venue over plaintiff’s

breach of contract and trade secrets claims was improper in South Carolina. Id. at *16 (“[A]lthough

some action did take place in this District, the overwhelming majority of actions occurred in

Massachusetts. Additionally, the facts seem to indicate that a substantial part of the property at

issue (i.e., the accused product) is, likewise, in Massachusetts or China.”). The court continued:

        Furthermore, in a breach of contract case, the claim generally arises for §
        1391(b)(2) purposes in the "place of intended performance." In this instance, the
        agreement that was allegedly breached was an agreement to keep information
        confidential; not to perform an action in any particular place. And, while the
        Visitor's Confidentiality Agreement provided for South Carolina law to govern its
        interpretation and indicated consent to the jurisdiction of South Carolina courts
        upon breach of the agreement, the agreement says nothing about venue. . . . While
        the provision in the Visitor's Confidentiality Agreement may establish that
        jurisdiction is proper in South Carolina, it does not establish that venue elsewhere
        is not proper.

Id. at *16-17 (finding venue improper) (internal citations omitted). Here, as in Sharkninja,

Defendant is alleged to have breached an NDA which lacked a mandatory venue clause. See (Dkt.

No. 17-7 at 3) (stating only that the NDA is “made under . . . the laws of the state of South

Carolina”) (emphasis removed). Further, unlike in Sharkninja, Defendant here is not alleged to

have even visited South Carolina. In sum, as an even fewer number of the events giving rise to

this action occurred in South Carolina than in Sharkninja, venue is improper over Plaintiff’s state

law claims.

            c)   Transfer

        The venue statute requires district courts to dismiss a case filed in an improper venue;

alternatively, a court may, in the interest of justice, transfer the case to an appropriate district. 28

U.S.C. § 1406(a). Under the plain language of § 1406(a), dismissal—and not transfer—is the

default disposition of a case filed in an improper venue. When evaluating the propriety of a

                                                  10
    2:20-cv-04332-RMG           Date Filed 05/25/21        Entry Number 27         Page 11 of 12




transfer, rather than a dismissal, within the context of § 1404, the "interest of justice" has been

interpreted to include such factors as "the pendency of a related action, the court's familiarity with

the applicable law, docket conditions, access to premises that might have to be viewed, the

possibility of unfair trial, the ability to join other parties and the possibility of harassment." Bd. of

Trustees, Sheet Metal Workers Nat. Fund v. Baylor Heating & Air Conditioning, Inc., 702 F. Supp.

1253, 1260 (E.D. Va. 1988).

        Transfer, unlike dismissal, potentially restricts a plaintiff's ability to choose a proper venue,

and so transfer should occur only when relevant factors show the transfer will serve the interest of

justice. The decision whether to transfer or dismiss a case is committed to the sound discretion of

the district court. United States v. Espinoza, 641 F.2d 153, 162 (4th Cir.1981). For example, it is

within the district court's discretion to deny a request to transfer a case if it determines that "the

plaintiff's attorney could reasonably have foreseen that the venue in which he filed was improper."

Jarrett v. North Carolina, 868 F. Supp. 155 at 160 (citing Nichols v. G.D. Searle & Co., 991 F.2d

1195, 1201 (4th Cir. 1993)). On the other hand, numerous courts have determined that it is in the

interest of justice to transfer a case to a proper forum rather than dismiss a case where the statute

of limitations might prevent a plaintiff from commencing a new suit in the proper forum. See

Burnett v. New York C. R. Co., 380 U.S. 424, 430 n. 7, 85 S. Ct. 1050, 13 L. Ed. 2d 941 (1965);

see also 14D Charles Alan Wright, et al., Federal Practice and Procedure § 3827 n.31 (3d ed. 2011)

(collecting cases).

        Here, Defendant requests that this action be dismissed or, in the alternative, transferred to

the District of New Jersey. Plaintiff, for its part, objects to transfer, noting it would be a hardship

to litigate in the District of New Jersey and arguing venue is proper in the District of South

Carolina.



                                                   11
    2:20-cv-04332-RMG           Date Filed 05/25/21       Entry Number 27        Page 12 of 12




       As dismissal is the default disposition of a case filed in the improper venue, and as Plaintiff

has not requested that this matter be transferred if the Court finds venue improper, the Court

dismisses this action without prejudice. See § 1406(a) (noting that “[t]he district court of a district

in which is filed a case laying venue in the wrong division or district shall dismiss . . . such case”)

(emphasis added).

                                                 Conclusion

       For the reasons set forth above, the Court GRANTS in part and DENIES in part

Defendant’s motion to dismiss or transfer (Dkt. No. 20). The motion is GRANTED to the extent

that the Court DISMISSES WITHOUT PREJUDICE Plaintiff’s Amended Complaint pursuant

to Fed. R. Civ. P. 12(b)(3). Defendant’s motion is otherwise DENIED.

       AND IT IS SO ORDERED.

                                                       s/ Richard Mark Gergel
                                                       United States District Judge

May 25, 2021
Charleston, South Carolina




                                                  12
